Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are in condition for allowance since prior art of the record does not disclose applicant’s claimed wheel rotation imaging device, including a specific combination of: a self-powered unit, a power storage module, a core control circuit board, and an LED strip board, wherein
the LED strip board matches the shape of a wheel and includes a plurality of LED bead arrays extending radially outward along the wheel, an interface, and a control circuit, the interface and the control circuit being connected to LED beads in each LED bead array by signals, and each LED bead array containing the same number of beads; the self-powered unit generates power by means of rotation of the wheel; the core control circuit board includes a charging module, a power management module, and a core control module; the charging module includes a rectifier circuit and a charging management circuit; the self-powered unit is electrically connected to the charging module, the charging module is electrically connected to the power storage module, and the charging module rectifies alternating current input by the self-powered unit, and charges 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879